DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the amendments to dependent claims 9 and 10 in this examiner’s amendment was given via phone by Agatha H. Liu (Reg. #:65323) on May 5, 2022.

Claim 9 and 10 of application have been amended as follows:

9	(Currently Amended) The computer-implemented method of claim [[8]] 1, the certain conditions including that a number or frequency of recent digital communications offered during a certain period of time by the specific user account for exploration of relationships exceeds a chosen threshold.  

10. 	(Currently Amended) The computer-implemented method of claim [[8]] 1, the request including information regarding the first communication path or the second communication path, a summary of topics discussed in the digital communications offered by the first user account involving the entity, or one or more suggested actions for the specific user account.

Allowable Subject Matter
Claims 1-7, 9-17, and 19-21 respectively are allowed and renumbered as claims 1-7, 8-16 and 17-19 respectively.
Reasons for Allowance
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of amendments and applicant's remarks filed on 04/22/2022 with respect to the claim limitations point out that the claims recite unique practical application of access control (see page 10-12 of Remarks filed 04/22/2022), and also point out the reason the claims are patentable over the prior art of record (see page 12-16 of Remarks filed 04/22/2022). Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453